Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement set forth in the Office action mailed on 9/17/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 12-14 is withdrawn.  Claims 12-14 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aly Z. Dossa (REG 63,372) on 1/10/2022.
The application has been amended as follows: 
15. (canceled)
16. (canceled)
17. (canceled)
18. (canceled)
19. (canceled)
20. (canceled) 

Allowable Subject Matter

Claims 1, 4-14 allowed.



With respect to claims 1, 4-14 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
“a frame adapted to receive a data processing device of the data processing devices;
and the data processing device comprising:
a payload module adapted to suppress EMI from an internal volume to an ambient environment by greater than 80 decibels;
the internal volume adapted to house EMI emitting devices that generate the EMI;
a computing device disposed on an internal surface of the data processing device that wirelessly communicates with each of the EMI emitting devices and that causes, when receiving an instruction to terminate EMI emission from a user of the data processing device, the EMI devices to terminate generation of the EMI.”
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.

Ahmed (US 20160182130 A1) paragraph 0030 teaches ‘BMC 46 reconfigures NFC coil antenna 82 to send WLAN and/or WPAN wireless signals by opening RF switch 80 to terminate current flow. In one embodiment, plural RF switches may be included to provide plural antenna lengths or configurations. Once WLAN and/or WPAN communications are complete, such as after a password validity timeout, BMC 46 defaults back to an NFC communication configuration by commanding RF Mux 78 to accept inputs from NFC transceiver 50 instead of WiFi/BlueTooth transceiver 52 and by closing RF switch 80 to permit current to flow through NFC coil antenna 82.’



Woodhead (US 20170303375 A1) paragraph 0170 recites ‘Wireless communications between the IPC transmitter and receiver control circuits can be used at any time to halt operation of the IPC transmitter, this may be to reduce EMI once VBUS is at the desire level.’

However Woodhead is not analogous art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841